
	
		I
		112th CONGRESS
		1st Session
		H. R. 2599
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2011
			Ms. Hayworth (for
			 herself, Mr. Thompson of California,
			 Mr. Daniel E. Lungren of California,
			 Mr. Sensenbrenner,
			 Mr. Sessions,
			 Mr. Flores,
			 Mr. Cole, Mr. Hanna, Mr.
			 Dold, Mr. Manzullo,
			 Mrs. Capps,
			 Ms. Woolsey,
			 Mr. Perlmutter,
			 Ms. Matsui, and
			 Mr. Polis) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To prevent Fannie Mae, Freddie Mac, and other Federal
		  residential and commercial mortgage lending regulators from adopting policies
		  that contravene established State and local property assessed clean energy
		  laws.
	
	
		1.Short titleThis Act may be cited as the
			 PACE Assessment Protection Act of
			 2011.
		2.PurposeIt is the purpose of this Act to ensure that
			 those PACE programs which incorporate prudent programmatic safeguards to
			 protect the interest of mortgage holders and property owners remain viable as a
			 potential avenue for States and local governments to achieve the many public
			 benefits associated with energy efficiency, water efficiency, and renewable
			 energy retrofits. In addition, it is essential that the power and authority of
			 State and local governments to exercise their longstanding and traditional
			 powers to levy taxes for public purposes not be impeded.
		3.DefinitionsFor purposes of this Act the following
			 definitions apply:
			(1)The term
			 local government includes counties, cities, boroughs, towns,
			 parishes, villages, districts, and other political subdivisions authorized
			 under State laws to establish PACE programs.
			(2)The term
			 PACE agreement means an agreement between a local government and a
			 property owner detailing the terms of financing for a PACE improvement.
			(3)The term
			 PACE assessment means a tax or assessment levied by a local
			 government to provide financing for PACE improvements.
			(4)The term
			 PACE improvements means qualified clean energy improvements,
			 qualified energy conservation and efficiency improvements, and qualified water
			 conservation and efficiency improvements.
			(5)The term
			 PACE lien means a lien securing a PACE assessment, which may be
			 senior to the lien of pre-existing purchase money mortgages on the same
			 property subject to the PACE lien.
			(6)The term
			 PACE program means a program implemented by a local government
			 under State law to provide financing for PACE improvements by levying PACE
			 assessments.
			(7)The term
			 residential property means a property with up to 4 private
			 residences.
			(8)The term
			 non-residential property means private property that is—
				(A)not used for
			 residential purposes; or
				(B)residential
			 property with 5 or more residences.
				(9)The term
			 clean energy improvements means any system on privately owned
			 property for producing electricity for, or meeting heating, cooling, or water
			 heating needs of the property, using renewable energy sources, combined heat
			 and power systems, or energy systems using wood biomass (but not construction
			 and demolition waste) or natural gas. Such improvements include solar
			 photovoltaic, solar thermal, wood biomass, wind, and geothermal systems. Such
			 term includes the reasonable costs of a study undertaken by a property owner to
			 analyze the feasibility of installing any of the improvements described in this
			 paragraph and the cost of a warranty or insurance policy for such
			 improvements.
			(10)The term
			 energy conservation and efficiency improvements means measures to
			 reduce consumption, through conservation or more efficient use, of electricity,
			 fuel oil, natural gas, propane, or other forms of energy by the property,
			 including air sealing, installation of insulation, installation of heating,
			 cooling, or ventilation systems, building modification to increase the use of
			 daylighting, replacement of windows, installation of energy controls or energy
			 recovery systems, installation of building management systems, and installation
			 of efficient lighting equipment, provided that such improvements are
			 permanently affixed to the property. Such term includes the reasonable costs of
			 an audit undertaken by a property owner to identify potential energy savings
			 that could be achieved through installation of any of the improvements
			 described in this paragraph.
			(11)The term
			 water conservation and efficiency improvements means measures to
			 reduce consumption, through conservation or more efficient use of water by the
			 property, including installation of low-flow toilets and showerheads,
			 installation of timer or timing system for hot water heaters, and installation
			 of rain catchment systems.
			(12)The term
			 property owner means the owner of record of real property that is
			 subject to a PACE assessment, whether such property is zoned or used for
			 residential, commercial, industrial, or other uses.
			(13)The term
			 qualified means, with respect to PACE improvements, that the
			 improvements meet the criteria specified in section 5.
			4.Treatment of pace
			 programs by FNMA and FHLMC
			(a)Lender
			 guidanceThe Director of the Federal Housing Finance Agency,
			 acting in the Director’s general supervisory capacity, shall direct the Federal
			 National Mortgage Association and the Federal Home Loan Mortgage Corporation
			 to—
				(1)issue guidance,
			 within 30 days after the date of enactment of this Act, providing that the levy
			 of a PACE assessment and the creation of a PACE lien do not constitute a
			 default on any loan secured by a uniform instrument of Federal National
			 Mortgage Association or Federal Home Loan Mortgage Corporation and do not
			 trigger the exercise of remedies with respect to any provision of such uniform
			 security instrument if the PACE assessment and the PACE lien meet the
			 requirements of section 5;
				(2)rescind any prior
			 issued guidance or Selling and Servicing Guides that are inconsistent with the
			 provisions of paragraph (1); and
				(3)take all such
			 other actions necessary to effect the purposes of this Act.
				(b)Prohibition of
			 discriminationThe Director of the Federal Housing Finance
			 Agency, the Comptroller of the Currency, the Federal National Mortgage
			 Association, the Federal Home Loan Mortgage Corporation, the Federal Deposit
			 Insurance Corporation, the National Credit Union Administration, the Board of
			 Governors of the Federal Reserve System, and all Federal agencies and entities
			 chartered or otherwise established under Federal law shall not discriminate in
			 any manner against States or local governments implementing or participating in
			 a PACE program, or against any property that is obligated to pay a PACE
			 assessment or is subject to a PACE lien, including, without limitation,
			 by—
				(1)prohibiting
			 lending within such jurisdiction or requiring more restrictive underwriting
			 criteria for properties within such jurisdiction;
				(2)except for the
			 escrowing of funds as permitted by section (5)(g)(2), requiring payment of PACE
			 assessment amounts that are not due or that are not delinquent; or
				(3)applying more
			 restrictive underwriting criteria to any property that is obligated to pay a
			 PACE assessment and is subject to a PACE lien than any such entity would apply
			 to such property in the event that such property were subject to a State or
			 municipal tax or assessment that was not a PACE assessment.
				5.PACE programs
			 eligible for protection
			(a)In
			 generalA PACE program, and any PACE assessment and PACE lien
			 related to such program, are entitled to the protections of this Act only if
			 the Program meets all of the requirements under this section at the time of its
			 establishment, or, in the case of any PACE program in effect upon the date of
			 the enactment of this Act, not later than 60 days after such date of
			 enactment.
			(b)Consumer
			 protections applicable to residential propertyA PACE program shall provide, with respect
			 to residential property, for the following:
				(1)Property owner
			 agreements
					(A)PACE
			 assessmentThe property owner
			 shall agree in writing to a PACE assessment, either pursuant to a PACE
			 agreement or by voting in the manner specified by State law. In the case of any
			 property with multiple owners, each owner or the owner’s authorized
			 representative shall execute a PACE agreement or vote in the manner specified
			 by State law, as applicable.
					(B)Payment
			 scheduleThe property owner shall agree to a payment schedule
			 that identifies the term over which PACE assessment installments will be due,
			 the frequency with which PACE assessment installments will be billed and amount
			 of each installment, and the annual amount due on the PACE assessment. Upon
			 full payment of the amount of the PACE assessment, including all outstanding
			 interest and charges and any penalties that may become due, the local
			 government shall provide the participating property owner with a written
			 statement certifying that the PACE assessment has been paid in full and the
			 local government shall also satisfy all requirements of State law to extinguish
			 the PACE lien.
					(2)Disclosures by
			 local governmentThe local government shall disclose to the
			 participating property owner the costs and risks associated with participating
			 in the PACE program, including risks related to their failure to pay PACE
			 assessments and the risk of enforcement of PACE liens. The local government
			 shall disclose to the property owner the effective interest rate of the PACE
			 assessment, including all program fees. The local government shall clearly and
			 conspicuously provide the property owner the right to rescind his or her
			 decision to enter into a PACE assessment, within 3 days of the original
			 transaction.
				(3)Notice to
			 lienholdersBefore entering into a PACE agreement or voting in
			 favor of a PACE assessment, the property owner or the local government shall
			 provide to the holders of any existing mortgages on the property written notice
			 of the terms of the PACE assessment.
				(4)ConfidentialityAny
			 personal financial information provided by a property owner to a local
			 government or an entity administering a PACE program on behalf of a local
			 government shall comply with applicable local, State, and Federal laws
			 governing the privacy of the information.
				(c)Requirements
			 applicable only to non-Residential propertyA PACE program shall provide, with respect
			 to non-residential property, for the following:
				(1)Authorization by
			 lienholdersBefore entering into a PACE agreement with a local
			 government or voting in favor of PACE assessments in the manner specified by
			 State law, the property owner shall obtain written authorization from the
			 holders of the first mortgage on the property.
				(2)PACE
			 Agreement
					(A)TermsThe local government and the owner of the
			 property to which the PACE assessment applies at the time of commencement of
			 assessment shall enter into a written PACE agreement addressing the terms of
			 the PACE improvement. In the case of any property with multiple owners, the
			 PACE agreement shall be signed by all owners or their legally authorized
			 representative or representatives.
					(B)PACE
			 improvementsThe property owner shall contract for PACE
			 improvements, purchase materials to be used in making such improvements, or
			 both, and upon submission of documentation required by the local government,
			 the local government shall disburse funds to the property owner in payment for
			 the PACE improvements or materials used in making such improvements.
					(C)Payment
			 scheduleThe PACE agreement shall include a payment schedule
			 showing the term over which payments will be due on the assessment, the
			 frequency with which payments will be billed and amount of each payment, and
			 the annual amount due on the assessment. Upon full payment of the amount of the
			 assessment, including all outstanding interest and charges and any penalties
			 that may become due, the local government shall provide the participating
			 property owner with a written statement certifying that the assessment has been
			 paid in full and the local government shall also satisfy all requirements of
			 State law to extinguish the PACE lien.
					(3)Disclosures by
			 local governmentThe local government shall disclose to the
			 participating property owners the costs and risks associated with participating
			 in the program, including risks related to their failure to make payments and
			 the risk of enforcement of PACE liens.
				(4)ConfidentialityAny
			 personal financial information provided by a property owner to a local
			 government or an entity administering a PACE program on behalf of a local
			 government shall comply with applicable local, State, and Federal laws
			 governing the privacy of the information.
				(d)Public notice of
			 PACE assessmentThe local government shall file a public notice
			 of the PACE assessment in a manner sufficient to provide notice of the PACE
			 assessment to potential lenders and potential purchasers of the property. The
			 notice shall consist of the following statement or its substantial equivalent:
			 This property is subject to a tax or assessment that is levied to
			 finance the installation of qualifying energy and water conservation and
			 efficiency improvements or clean energy improvements. The tax or assessment is
			 secured by a lien that is senior to all private liens..
			(e)Eligibility of
			 residential property ownersBefore levying a PACE assessment on a
			 property, the local government shall ensure that all of the following are true
			 with respect to the property:
				(1)All property taxes
			 and any other public assessments are current and have been current for 3 years
			 or the property owner’s period of ownership, whichever period is
			 shorter.
				(2)There are no
			 involuntary liens, such as mechanics liens, on the property in excess of
			 $1,000.
				(3)No notices of
			 default and not more than one instance of property-based debt delinquency have
			 been recorded during the past 3 years or the property owner’s period of
			 ownership, whichever period is shorter.
				(4)The property owner
			 has not filed for or declared bankruptcy in the previous 7 years.
				(5)The property owner
			 is current on all mortgage debt on the property.
				(6)The property owner
			 or owners are the holders of record of the property.
				(7)The property title
			 is not subject to power of attorney, easements, or subordination agreements
			 restricting the authority of the property owner to subject the property to a
			 PACE lien.
				(8)The property meets
			 any geographic eligibility requirements established by the PACE program.
				The local
			 government may adopt additional criteria, appropriate to PACE programs, for
			 determining whether to provide PACE financing to a property.(f)Qualifying
			 improvements and qualifying contractors for residential
			 propertiesPACE improvements for residential properties shall be
			 qualified if they meet the following criteria:
				(1)AuditFor clean energy improvements and energy
			 conservation and efficiency improvements, an audit or feasibility study
			 performed by a person who has been certified as a building analyst by the
			 Building Performance Institute or as a Home Energy Rating System (HERS) Rater
			 by a Rating Provider accredited by the Residential Energy Services Network
			 (RESNET); or who has obtained other similar independent certification shall
			 have been commissioned by the local government or the property owner and the
			 audit or feasibility study shall—
					(A)identify
			 recommended energy conservation, efficiency, and/or clean energy improvements
			 and such recommended improvements must include the improvements proposed to be
			 financed with the PACE assessment to the extent permitted by law;
					(B)estimate the
			 potential cost savings, useful life, benefit-cost ratio, and simple payback or
			 return on investment for each improvement; and
					(C)provide the
			 estimated overall difference in annual energy costs with and without the
			 recommended improvements.
					State law
			 may provide that the cost of the audit and the cost of a warranty covering the
			 financed improvements may be included in the total amount financed.(2)Affixed for
			 Useful LifeThe local government shall have determined the
			 improvements are intended to be affixed to the property for the entire useful
			 life of the improvements based on the expected useful lives of energy
			 conservation, efficiency, and clean energy measures approved by the Department
			 of Energy.
				(3)Qualified
			 contractorsThe improvements must be made by a contractor or
			 contractors, determined by the local government to be qualified to make the
			 PACE improvements. A local government may accept a designation of contractors
			 as qualified made by an electric or gas utility or another appropriate entity.
			 Any work requiring a license under applicable law shall be performed by an
			 individual holding such license. A local government may elect to provide
			 financing for improvements made by the owner of the property, but shall not
			 permit the value of the owner’s labor to be included in the amount
			 financed.
				(4)Disbursement of
			 paymentsA local government must require, prior to disbursement
			 of final payments for the financed improvements, submission by the property
			 owner in a form acceptable to the local government of—
					(A)a document signed
			 by the property-owner requesting disbursement of funds;
					(B)a certificate of
			 completion, certifying that improvements have been installed satisfactorily;
			 and
					(C)documentation of
			 all costs to be financed and copies of any required permits.
					(g)Financing terms
			 applicable only to residential propertyA PACE program shall provide, with respect
			 to residential property, for the following:
				(1)Amount
			 financedPACE improvements shall be financed on terms such that
			 the total energy and water cost savings realized by the property owner and the
			 property owner’s successors during the useful lives of the improvements, as
			 determined by the audit or feasibility study pursuant to subsection (f)(1), are
			 expected to exceed the total cost to the property owner and the property
			 owner’s successors of the PACE assessment. In determining the amount that may
			 be financed by a PACE assessment, the total amount of all rebates, grants, and
			 other direct financial assistance received by the owner on account of the PACE
			 improvements shall be deducted from the cost of the PACE improvements.
				(2)PACE
			 assessmentsThe total amount of PACE assessments for a property
			 shall not exceed 10 percent of the estimated value of the property. A property
			 owner who escrows property taxes with the holder of a mortgage on a property
			 subject to PACE assessment may be required by the holder to escrow amounts due
			 on the PACE assessment, and the mortgage holder shall remit such amounts to the
			 local government in the manner that property taxes are escrowed and
			 remitted.
				(3)Owner
			 equityAs of the effective date of the PACE agreement or the vote
			 required by State law, the property owner shall have equity in the property of
			 not less than 15 percent of the estimated value of the property calculated
			 without consideration of the amount of the PACE assessment or the value of the
			 PACE improvements.
				(4)Term of
			 financingThe maximum term of financing provided for a PACE
			 improvement may be 20 years. The term shall in no case exceed the weighted
			 average expected useful life of the PACE improvement or improvements. Expected
			 useful lives used for all calculations under this paragraph shall be consistent
			 with the expected useful lives of energy conservation and efficiency and clean
			 energy measures approved by the Department of Energy.
				(h)Collection and
			 enforcementA PACE program shall provide that—
				(1)PACE assessments
			 shall be collected in the manner specified by State law;
				(2)notwithstanding any other provision of law,
			 in the event of a transfer of property ownership through foreclosure, the
			 transferring property owner may be obligated to pay only PACE assessment
			 installments that are due (including delinquent amounts), along with any
			 applicable penalties and interest, except that before imposition of any
			 penalties or fees, the PACE program shall provide an opportunity to any holder
			 of a senior lien on the property to assume payment of the PACE
			 assessment;
				(3)PACE assessment
			 installments that are not due may not be accelerated by foreclosure except as
			 provided by State law; and
				(4)payment of a PACE
			 assessment installment from the loss reserve established for a PACE program
			 shall not relieve a participating property owner from the obligation to pay
			 that amount.
				
